Citation Nr: 1733702	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-34 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for posttraumatic headaches. 

2.  Entitlement to service connection for memory loss.


REPRESENTATION

Veteran represented by:	Monica Cliatt, Attorney


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 2004 to February 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
 
This case was previously before the Board in October 2013 and remanded for additional development by a Veterans Law Judge (VLJ) other than the undersigned.   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded. 

In August 2013, the Board remanded the case to afford the Veteran VA traumatic brain injury (TBI) and neurological examinations for the purpose of evaluating whether his headaches, currently rated by analogy as migraine headaches under Diagnostic Code 8100, were related to an in-service IED exposure.  The RO was also directed to consider rating the Veteran's headaches under the updated version of Diagnostic Code 8045, the Code for traumatic brain injuries.  38 C.F.R. § 4.124a, 8100, 8045 (2016).  

The Board also remanded the service connection claim for memory loss as inextricably intertwined with the increased rating headache claim because its adjudication also may rest on whether there are links between the Veteran's headaches, the in-service IED exposure, and his memory loss.  

Because the VA TBI examination report obtained on remand is inadequate, another remand is necessary to properly adjudicate these claims. 

First, the October 2014 VA TBI examiner did not provide a rationale for the conclusion that the Veteran's in-service exposure to an IED blast did not affect his head.  Although the Veteran reported that the obvious post-blast injury was to his leg, he also noted developing headaches soon after the event.  See November 2011 VA headache examination report, October 2008 VA Poly-trauma note.  Second, the examiner stated that the Veteran has not reported memory, attention, concentration, or executive function impairment, but then then provided a negative nexus opinion for his reported memory loss with the rationale that his memory loss was "reported under" his service-connected adjustment disorder.  However, some medical evidence of record does associate his memory loss with the blast injury.  See November 2011 VA psychiatric examination report.  Moreover, the examiner should provide an independent opinion based on the examination, review of the Veteran's clinical and military history, and neurological expertise, and not rely solely on past determinations.  Finally, the October 2014 VA headache examiner's finding that the Veteran did not display symptoms of post-concussive headaches was not supported with any rationale and was not reconciled with the medical evidence cited above, which indicates that there may be a relationship between the IED blast and the Veteran's headache and cognitive symptoms.     

Accordingly, the Board must again remand these issues for an additional VA examination to obtain an adequate opinion of the relationship, if any, between the in-service blast injury and the Veteran's headaches and memory loss.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated records of VA or adequately identified private treatment the Veteran has received for his headaches, memory loss, or cognitive problems.  

2.  Then arrange for an appropriate VA medical examiner (preferably the October 2014 VA TBI examiner) to review the claims file and opine on the following: 

a)  Is there any relationship between the Veteran's in-service IED exposure and his service-connected headaches?

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's memory loss or other cognitive impairment is related to his in-service IED exposure or otherwise to his service?  

c)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's memory loss or other cognitive impairment was CAUSED by  his service-connected headache disability?

d)   Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's memory loss or other cognitive impairment was AGGRAVATED by his service-connected headache disability?  Aggravation in this context means the disability increased in severity beyond its natural progression.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

If further examination and/or testing of the Veteran is deemed necessary to provide any requested opinion, then such examination should be scheduled.

3.  The AOJ should then review the record and readjudicate the claims.  Consideration should be made as to whether the diagnostic criteria concerning TBIs is applicable, based upon the examination findings.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

